Citation Nr: 1711521	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 1973, to include service in the Republic of Vietnam from November 1969 to November 1970.  He is in receipt of a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A review of the Veteran's Virtual VA electronic claims file shows that during the course of this appeal, the RO has adjudicated an additional claim in a November 2011 rating decision that granted service connection and assigned a 100 percent disability rating effective March 4, 2010, for ischemic heart disease.  The current appeal seeking TDIU, however, stems from a March 2009 claim.  Thus, VA must still consider his claim for TDIU.

In February 2014, the Board remanded the issues on appeal for further development and readjudication.  The Board's remand directives and the resulting actions by the Veterans Benefits Administration (VBA) will be further discussed below.  The Veteran's appeal has been returned to the Board.  


FINDINGS OF FACT

1.  For the pendency of the appeal period, the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity; but not deficiencies in most areas, or total occupational and social impairment.  

2.  The Veteran's service-connected disabilities rendered him incapable of securing or following a substantially gainful occupation for the period March 31, 2009 to March 3, 2010.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met from March 31, 2009 to March 3, 2010.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran was provided appropriate VCAA notice in April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the notice took place prior to the initial adjudication of the issues on appeal, there is no timing error with respect to this notice.  

The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and medical records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  To the extent that updated VA treatment records have been obtained as a result of the Board's February 2014 remand, the Board finds that VBA has substantially complied with that remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been provided VA examinations in connection with his appeal for an increased evaluation for PTSD in April 2009 and March 2014.  The VA examination reports reflect that a psychiatric interview and physical examination of the Veteran were undertaken.  Further, while the April 2009 VA examination report reflects that the Veteran's claims file was not reviewed by the examiner, the March 2014 VA examiner reviewed the complete record prior to the evaluation of the Veteran.  The VA examination findings are congruent with the other evidence of record, to include the VA treatment records, private treatment records, and statements from the Veteran and his family members.  As such, the Board concludes that these VA examinations are adequate for the purpose of adjudicating the Veteran's appeal for an increased rating for PTSD.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As the March 2014 VA examination has been determined to be adequate, that portion of the Board's February 2014 remand has been substantially completed.  Stegall, D'Aries, and Dyment, all supra.  Neither the Veteran nor his representative has asserted otherwise.  

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to increased evaluation for the Veteran's service-connected PTSD is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased evaluations

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2002).  The evaluation assigned is determined by comparing the extent to which a Veteran's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41 (2015).  However, although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.



Analysis

The record reflects that in a June 2003 rating decision, service connection for PTSD was granted and assigned a disability rating of 30 percent effective March 19, 2003.  The 30 percent disability rating was continued in a January 2005 rating decision.  Records associated with the file in April 2006 show the Veteran was awarded disability benefits from the Social Security Administration (SSA) for "heart failure" and "anxiety related disorders."  His disability was noted to have begun on December 28, 2005.  The 30 percent disability rating was continued in a July 2006 rating decision.  In an October 2006 rating decision, the disability rating was increased to 50 percent effective August 29, 2006.  The 50 percent disability rating was continued in a June 2007 rating decision.  The 50 percent disability rating was continued in an August 2008 rating decision.  Thereafter, the RO received the Veteran's claim for entitlement to a TDIU on March 31, 2009.  The Veteran included a letter dated in March 2009 from his former employer (Interlake Material Handling Solutions) in which it was reported that the Veteran was hired as a Saw/Huffy Operator on July 27, 1998.  The HR manager reported that the Veteran's employment was terminated on July 5, 2006 due to exhausting his medical leave at which time he was eligible for long-term disability.  The Veteran also submitted his SSA award letter which indicated that the Veteran was entitled to monthly disability benefits beginning in June 2006.  On VA Form 21-8940, the Veteran claimed he was unemployable due to PTSD and "peripheral vascular disease."  He reported he last worked full time on July 5, 2006, and that he had a high school diploma.  In November 2011 the Veteran was granted service connection for coronary artery disease effective March 19, 2003 pursuant to Nehmer v. United States Department of Veterans Affairs.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Under the provisions for rating psychiatric disorders, a 50 percent disability evaluation requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent evaluation are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent evaluation are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board parenthetically notes that the regulation governing the establishment of service connection for PTSD was modified effective August 2014; a diagnosis of a mental disorder must now conform to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM V).  This modification does not apply to claims (including the Veteran's claim) certified to the Board before August 4, 2014.  See 79 Federal Register 45093, 45094 (August 4, 2014).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  These scores must be considered together with the other evidence of record to arrive at the appropriate disability rating.

The appeal period of the Veteran's claim for an increased evaluation for service-connected PTSD begins after August 19, 2008-the date of the last rating decision that considered the Veteran's entitlement to an increased rating for PTSD.  The fact that the Veteran was receiving disability benefits from SSA in part due to an anxiety disorder was already known at the time of the August 2008 rating decision.  Thus, the Veteran's submission of his SSA award letter at the time of his March 31, 2009 claim does not constitute new and material evidence that should be considered as having been filed with the prior claim.  38 C.F.R. § 3.156(b).  For the reasons set forth below, the Board finds that an increased evaluation is not warranted because the evidence dated during the appeal period is most congruent with the criteria of a 50 percent evaluation.  

At the time of the August 2008 rating decision, the April 2008 VA PTSD examination report reflected that the Veteran was alert and oriented to personal information and place.  He provided an accurate history, and his insight was noted to be adequate.  The Veteran's affect was mildly blunted, but response latencies were normal.  His attention was adequate, and he was not distractible.  The Veteran's speech was spontaneous, fluent, grammatical, and free of paraphasias.  His immediate, recent, and remote memory was all within normal limits.  During the interview, the Veteran was noted to be logical and goal directed.   He denied symptoms of depression, suicidal ideation, and homicidal ideation.  There was no evidence of any disorder of thought process or content.  The Veteran made good eye contact.  The only Axis I diagnosis was PTSD, and a GAF score of 55 was assigned.  

Thereafter, during the course of this appeal, the Veteran was examined to determine the frequency and severity of his PTSD symptoms in April 2009.  This examination report is largely congruent with the VA examination report from a year earlier.  There were no reported deficits in speech, thought processes, thought content, memory, attention, or concentration.  He denied suicidal ideation, homicidal ideation, and signs of depression.  He reported that he had few casual friends, but described a good relationship with his girlfriend, children, and grandchildren.  He also reported experiencing hypervigilance, an aversion to loud noises, and panic attacks.  PTSD was again diagnosed on Axis I, and a GAF score of 54 was assigned.  

As a result of the Board's February 2014 remand, the Veteran was provided a contemporaneous VA psychiatric examination in March 2014.  The examination report reflects that, while certain PTSD symptoms increased in severity and/or frequency during the 5 years since his last VA examination, his overall disability picture due to service-connected PTSD did not substantially increase.  Specifically, the Veteran continued to report avoidance behaviors, an exaggerated startle response, aversion to crowds, mild-to-moderate sleep impairment, and limited social interactions.  However, he continued to deny or demonstrate homicidal ideation, suicidal ideation, impaired thought processes and content, impaired speech, and impaired memory.  The examiner noted his slightly increased PTSD symptoms, but commented that his overall disability picture due to service-connected PTSD was "moderate to considerable" and resulted in occupational and social impairment with reduced reliability and productivity.  This is most congruent with the criteria for a 50 percent evaluation under Diagnostic Code 9411, but no higher.  

In addition to the three VA psychiatric examinations recounted above, the record is replete with VA treatment records noting regular instances of outpatient mental health treatment through several VA Medical Centers and associated clinics, as well as statements from the Veteran and his son which report his asserted PTSD symptoms.  These copious records are largely congruent with the findings of the VA examiner, noted above.  The Veteran presented for group PTSD counseling sessions on a weekly basis, sometime bi-weekly, and was prescribed medication for management of his psychiatric symptoms.  He was noted to be cooperative and participated freely in group discussion, and it was reported that he enjoyed the company of fellow Veterans.  During the extended pendency of the appeal period, the VA treatment records show his PTSD symptoms to be rather steady in severity and frequency, and congruent with the examination findings, reported above.

In sum, the evidence does not show PTSD symptoms that more nearly approximate the criteria for a higher rating of 70 or 100 percent during the appeal period, as it does not reflect social and occupational impairment with deficiencies in most areas or total social and occupational impairment due to PTSD symptoms.  As such, the Board concludes that a preponderance of the evidence is unfavorable to the Veteran's appeal, and thus, an increased evaluation is not warranted.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the case should be referred to the Director of Compensation Service for extraschedular consideration.  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order.  

In regard to the TDIU claim, where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The Veteran filed his claim for a TDIU on March 31, 2009.  Notably, as relevant, the Veteran is in receipt of a 30 percent rating effective May 17, 2005 and a 100 percent rating effective March 4, 2010 for coronary artery disease.  He is in receipt of a 50 percent rating for PTSD effective August 29, 2006.  Service connection has also been established for diabetes mellitus Type II with a disability rating of 20 percent effective March 14, 2014.  Thus, prior to March 4, 2010, the Veteran's combined disability rating under 38 C.F.R. § 4.25 for the coronary artery disease and PTSD was 70 percent.  Therefore, the Veteran meets the criteria for a schedular TDIU from March 31, 2009 to March 3, 2010.  As such, the Veteran's claim turns on whether his service connected disabilities at that time rendered him unable to secure or follow substantially gainful employment.  Based on a review of the VA examination reports, VA treatment records, private treatment records, and records from the SSA, the Board finds that there is sufficient persuasive evidence showing the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of the combined effect of his coronary artery disease and PTSD from March 31, 2009 to March 3, 2010.  For reasons detailed above, the Board does not find that the severity of the Veteran's PTSD rendered the Veteran unemployable but rather impacted his capacity for occupational functioning; however, when considering his PTSD combined with his heart disease, the Board finds that his capacity for performing the physical and mental acts required by employment were severely impaired.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, the Veteran is entitled to a TDIU from March 31, 2009 to March 3, 2010.  In so finding, the Board did not find persuasive evidence that the Veteran was rendered unemployable solely by his PTSD or heart disease, and there is no persuasive evidence that the Veteran is rendered unemployable solely by his diabetes mellitus Type II such that Bradley v. Peake, 22 Vet. App. 280 (2008) is for consideration. 
ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD is denied.  

Entitlement to a TDIU from March 31, 2009 to March 3, 2010 is granted, subject to the law and regulations governing the award of monetary benefits.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


